Exhibit 99.1 1245 “Q” Street Lincoln, NE68508 Phone:402-475-2525 Fax:402-475-9061 Contact: Patrick E. Beans Chief Financial Officer 402-475-2525 NATIONAL RESEARCH CORPORATION ANNOUNCES SECOND QUARTER 2011 RESULTS Market Demand and Company Strategies Drive Accelerated Growth Board of Directors Declares Third Quarter Dividend LINCOLN, Nebraska (August 2, 2011) — National Research Corporation (NASDAQ:NRCI) today announced results for the second quarter 2011. · Quarterly Net New Sales of $5.0 million up 33% · Quarterly revenue up 30% to $18.3 million · Quarterly net income up 40% to $2.3 million · Quarterly diluted earnings per share of $0.34 up 36% Commenting on the second quarter results, Michael D. Hays, chief executive officer of National Research Corporation, said, “We continue to benefit from changes imposed under health reform which shifts the business model of healthcare from volume to value driving increased demand for our entire cross-continuum product portfolio.Subscription upgrades, winning new clients and cross-selling products among our installed base, are all contributing to our robust growth.” Revenue for the quarter ended June 30, 2011, was $18.3 million, compared to $14.1 million for the same quarter in 2010.Net income for the quarter ended June 30, 2011, was $2.3 million, or $0.35 per basic and $0.34 per diluted share, compared to $1.7 million for the second quarter 2010, or $0.25 per basic and diluted share. The Company also announced that its Board of Directors has declared a regular quarterly cash dividend of $0.22 (twenty-two cents) per share payable September 30, 2011, to shareholders of record as of the close of business on September 2, 2011. In closing, Pat Beans, chief financial officer of National Research Corporation, said, “Leverage, driven by scale and higher proportions of subscription-based revenue, has clearly benefited the Company as evidenced by our net income growth of 40% on revenue gains of 30%.” NRCI Announces Second Quarter 2011 Results Page 2 August 2, 2011 A listen-only simulcast of National Research Corporation’s 2011 second quarter conference call will be available online at www.earnings.com on August 3, 2011, beginning at 11:00 a.m. Eastern time.The online replay will follow approximately one hour later and continue for 30 days. National Research Corporation, headquartered in Lincoln, Nebraska, is a leading provider of performance measurement, improvement services, and governance education to the healthcare industry in the United States and Canada. This press release includes “forward-looking” statements related to the Company that can generally be identified as describing the Company’s future plans, objectives or goals.Such forward-looking statements are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those currently anticipated.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.For further information about the factors that could affect the Company’s future results, please see the Company’s filings with the Securities and Exchange Commission. NRCI Announces Second Quarter 2011 Results Page 3 August 2, 2011 NATIONAL RESEARCH CORPORATION Unaudited Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Operating expenses: Direct expenses Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense), net: Interest income 3 2 5 3 Interest expense ) Other, net 9 49 ) 6 Total other income (expense), net ) Income before income taxes Provision for income taxes Net income $ Net income per share, basic $ Net income per share, diluted $ Weighted average shares outstanding: Basic Diluted NRCI Announces Second Quarter 2011 Results Page 4 August 2, 2011 NATIONAL RESEARCH CORPORATION Unaudited Consolidated Condensed Balance Sheets (Dollars in thousands) ASSETS Jun. 30, Dec. 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Income taxes recoverable Other current assets Total current assets Net property and equipment Other, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued compensation Notes payable and short-term borrowing Total current liabilities Non-current liabilities Total Liabilities Shareholders’ Equity: Common stock, $0.001 par value; 20,000,000 shares authorized; issued 8,108,932 in 2011 and 8,044,855 in 2010; outstanding 6,728,354 in 2011 and 6,668,574 in 2010 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ -END-
